Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel E. Dozier, Jr., appeals the district court’s order dismissing his civil action against Jerry Skalsky, a member of the Board of Supervisors of Prince George County, Virginia. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dozier v. Skalsky, No. 3:09-cv-00015-JRS, 2009 WL 1147917 (E.D.Va. Apr. 28, 2009). We deny Appellee’s motion to dismiss the appeal or disregard Dozier’s informal reply brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.